Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated as of January 9, 2008 (the “Agreement”), is
made by and between Casella Waste Systems, Inc., a Delaware corporation (the
“Company”), and Paul Larkin, an individual and a resident of Fort Lauderdale, FL
(the “Employee”).

 

WHEREAS, the Company is in the business of providing solid waste management,
disposal, resource recovery and recycling services and related businesses; and

 

WHEREAS, the Company and the Employee are mutually desirous that the Company
employ the Employee, and the Employee accepts employment, upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the Company and the
Employee, intending to be legally bound, do hereby agree as follows:

 

1.           Duties.

 

1.1 During the Agreement Term (as defined below), the Employee shall be the
President and Chief Operating Officer of the Company (or such other and
comparable titles and positions as shall be given the Employee by the Board of
Directors (the “Board”) of the Company), and shall faithfully perform for the
Company the duties of said office. The Employee shall have such corporate power
and authority as are necessary to perform the duties of such office and any
other office(s) that are so assigned to him. The Employee shall report to the
Chairman and Chief Executive Officer of the Company. The Employee shall devote
substantially all of his business time and effort to the performance of his
duties hereunder, shall use his best efforts to advance the best interests of
the Company and shall not engage in outside business activities which materially
interfere with the performance of his duties hereunder; provided, however, that,
subject to Section 6 below, nothing in this Agreement shall preclude the
Employee from devoting reasonable periods required for participating in his
family business ventures or in other professional, educational, philanthropic,
public interest, charitable, social or community activities.

 

1.2                                 The duties to be performed by the Employee
hereunder shall be performed primarily in Rutland, Vermont, subject to
reasonable travel requirements on behalf of the Company.

 

2.                                       Term. The Company hereby employs the
Employee, and the Employee hereby accepts such employment, for an initial term
(“Initial Term”) commencing as of the date hereof and ending on the third
anniversary of such date, unless sooner terminated in accordance with the
provisions of Section 4. The term of this Agreement shall be automatically
extended for an additional year at the expiration of the Initial Term or any
succeeding term, unless terminated by Company upon written notice to Employee
one hundred eighty (180) days prior to the expiration of the Initial Term or any
succeeding term (such Initial Term and any succeeding terms being hereinafter
referred to as “Agreement Term”), or pursuant to the terms of Section 4 of this
Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       Compensation and Expenses.

 

3.1.1                        Base Salary. During the Agreement Term and subject
to the next sentence of this Section 3.1, the Employee shall be compensated at
the annual rate of two hundred eighty thousand dollars ($280,000) (“Base
Salary”), payable on a bi-weekly basis in accordance with the Company’s standard
payroll procedures. The Base Salary will be subject to annual reviews in
accordance with Company policy.  Such reviews shall form the basis for any
increase in Base Salary.

 

3.1.2                        Initial Stock Options.  Within fifteen (15) days of
Employee’s and Company’s execution of this Agreement, the Company shall issue to
Employee fifty thousand (50,000) options to purchase Class A Common Stock of the
Company at the Fair Market Value per share on the first date of Employee’s
employment with the Company.  All such shares shall be subject to all conditions
of the current Company stock option incentive plan provisions (a copy of which
has been or will be provided to Employee), and will vest one-third (1/3) on the
first date of Employee’s employment with the Company; one-third (1/3) on the
anniversary of such date; and one-third (1/3) on the second anniversary of such
date.

 

3.1.3                        Make Whole Benefit.  Company understands that
Employee has forsaken or lost the opportunity to realize certain benefits
otherwise available to Employee in association with his employment prior to
employment with the Company.  In recognition thereof, the Company shall within
fifteen (15) days of Employee’s and Company’s execution of this Agreement,
provide Employee with a one-time make whole benefit in the amount of two hundred
thousand dollars ($200,000.00), one-half (1/2) of which shall be payable to
Employee in cash, and one-half (1/2) of which shall be payable to Employee in
Restricted Stock Units.

 

3.2                                 Incentive Compensation. In addition to the
Base Salary, on an annual basis, subject to annual reviews in accordance with
Company policy, and also subject to the overall performance of the Company, the
Employee shall be eligible  to receive a bonus (“Bonus”) consisting of (i) a
cash bonus of up to seventy percent (70%) of Employee’s Base Salary,
(ii) issuance of additional stock options of the Company or (iii) a combination
of both cash and stock options in an amount to be determined prior to the
conclusion of each fiscal year of the Company during the Agreement Term in the
sole discretion of the Compensation Committee of the Board (the “Compensation
Committee”).  Should a cash Bonus be payable to Employee, it is expected that it
will be based on an initial review during June of 2008, and payable in July of
2008, and time frames during the Agreement Term.

 

3.3.1                        Business Expenses.  Upon submission of appropriate
invoices or vouchers, the Company shall pay or reimburse the Employee for all
reasonable and necessary expenses actually incurred or paid by him during the
Agreement Term in the performance of his duties hereunder.

 

3.3.2                        Relocation and Temporary Living and Commuting
Expenses.  Employee will relocate to the greater Rutland, Vermont area in order
to be employed in the Rutland, Vermont headquarters of the Company.  Employee
shall conclude such relocation within six (6) months of the date of this
Agreement, and until the earlier to occur of Employee’s relocation or the
expiration of six (6) months, Company shall reimburse Employee for all
reasonable temporary living and commuting expenses (including “house hunting”
visits for Employee’s spouse and/or family).  Company will also reimburse
Employee for actual homestead relocation expenses in an amount not to exceed
fifty-five thousand dollars ($55,000.00).

 

--------------------------------------------------------------------------------


 

3.4                                 Participation in Benefit Plans. Subject to
each plan’s Employee contribution requirement, the Employee shall be entitled to
immediately participate in any health benefit or other employee benefit plans
available to the Company’s senior executives as in effect from time to time,
including, without limitation, any qualified or non-qualified pension, profit
sharing and savings plans, any death and disability benefit plans, any medical,
dental, health and welfare plans and any stock purchase programs, on terms and
conditions at least as favorable as provided to other senior executives, to the
extent that he may be eligible to do so under the applicable provisions of any
such plan. Following the termination of the Employee hereunder or the expiration
of any Severance Benefits (as defined in I Section 4.4.1), the Employee and his
eligible dependents, for a period not to exceed six (6) months as provided for
in Section 4.4.1(e) herein, shall be entitled (at the Employee’s sole expense)
to continue participating in the Company’s group medical, dental, disability and
life insurance coverages (to the extent the Company’s plans entitle the Employee
and his dependents to be so covered), with the Employee’s cost to be determined
on a basis consistent with the method of determining employee payments under the
health care continuation requirements of the Consolidated Omnibus Reconciliation
Act of 1985 (“COBRA”).  After such period, to the extent authorized by law,
Employee shall be entitled to COBRA benefits at his own cost.

 

3.5                                 Vacation. The Employee shall be entitled to
four (4) weeks of annual vacation and shall be subject to the Company’s standard
holiday schedule.  Unused vacation shall not be carried over into any subsequent
year during the Agreement Term. The Company shall have no obligation to pay the
Employee for any unused vacation.

 

3.6                                 Fringe Benefits and Perquisites. The
Employee shall be entitled to a monthly auto allowance of six hundred fifty
dollars ($650.00) per month; a gas card related to the use of said automobile;
as well as any fringe benefits and perquisites that are generally made available
to senior executives of the Company from time to time and that are approved by
the Compensation Committee.

 

4.                                       Termination.  The Employee’s employment
hereunder may be terminated only under the following circumstances:

 

4.1                                 Death.  The Employee’s employment hereunder
shall terminate automatically upon his death, in which event the Company shall
pay to the Employee’s written designee or, if he has no written designee, to his
spouse or, if he leaves no spouse and has no written designee, to his estate,
(i) Severance and Acceleration Payment (as such terms are defined in
Section 4.4.1 below) immediately upon death,  and (ii) all reasonable expenses
actually incurred or paid by the Employee in the performance of his duties
hereunder prior to the date of death.

 

4.2                                 Disability. The Company may terminate the
Employee’s employment hereunder if (i) as a result of the Employee’s incapacity
due to physical or mental illness, the Employee shall have been absent from his
duties hereunder on a full-time basis for an aggregate of 180 consecutive or
non-consecutive business days in any 12 consecutive-month period and (ii) within
10 days after written notice of termination hereunder is given by the Company,
the Employee shall not have returned to the performance of his duties hereunder
on a full-time basis. The determination of incapacity or disability under the
preceding sentence shall be made in good faith by the Company based upon
information supplied by a physician selected by the Company or its insurers and
reasonably acceptable to the Employee or his legal representative. During any
period that the Employee fails to perform his duties hereunder as a result of
incapacity due to physical or mental illness (the “Disability Period”), the
Employee shall continue to receive his full Base Salary hereunder until his
employment is terminated pursuant to this Section 4.2, provided that amounts
payable to the Employee shall be reduced by the sum of the

 

--------------------------------------------------------------------------------


 

amounts, if any, paid to the Employee during the Disability Period under any
disability benefit plans of the Company. If the Employee is terminated pursuant
to this Section 4.2 the Company shall pay to the Employee (or his legal
representative) (i) Severance and Acceleration Payment (as such terms are
defined in Section 4.4.1 below),  and (ii) all reasonable expenses actually
incurred or paid by the Employee in the performance of his duties hereunder
prior to the date of termination due to disability.

 

4.3                                 Termination by Company.

 

4.3.1                        Termination by Company for Cause.  The Company
(i) shall have “Cause” to terminate the Employee’s employment hereunder upon the
Employee (A) being convicted of a crime involving the Company (other than
pursuant to actions taken at the direction or with the approval of the Board),
(B) found by reasonable determination of the Company, made in good faith, to
have engaged in (1) willful misconduct which has a material adverse effect on
the Company, (2) willful or gross neglect which has a material adverse effect on
the Company, (3) fraud, (4) misappropriation or (5) embezzlement in the
performance of his duties hereunder, or (C) having breached in any material
respect the material terms and provisions of this Agreement and failed to cure
such breach within fifteen (15) days following written notice from the Company
specifying such breach and (ii) may terminate the Employee’s employment on
written notice given to the Employee at any time following the occurrence of any
of the events described in clauses (i)(A) and (i)(B) above and on written notice
given to the Employee at any time not less than 60 days following the occurrence
of any of the events described in clause (i)(C) above.  In the event the
Employee’s employment is terminated by the Company for “Cause”, the Employee
shall be entitled to continue to receive Base Salary accrued but unpaid and
expenses incurred but not repaid to the Employee, in each case only until the
effective date of such termination.

 

4.3.2                        Termination by Company other than for Cause.  In
the event the Employee’s employment is terminated by the Company other than for
Cause, the Employee shall be entitled to (i) Severance and the Acceleration
Payment immediately upon termination, (ii) Severance Benefits (as such
capitalized terms are defined in Section 4.4 below), and (iii)  the accelerated
vesting at the time of termination of any stock options issued by the Company to
the Employee.

 

4.4                                 Termination by Employee.

 

4.4.1                        Definitions.                                  For
purposes of this Section 4.4, the following terms shall have the respective
meanings set forth below:

 

(a)                                  “Affiliate” means, with respect to the
Company, any entity directly or indirectly controlled, controlling or under
common control with the Company.

 

(b)                                 “Acceleration Payment” means an amount in
cash equal to the value of (i) any Base Salary accrued but unpaid prior to the
date of termination, (ii) Bonus accrued but unpaid prior to the date of
termination and (iii) any vacation accrued but unused prior to the date of
termination.

 

(c)                                  “Change of Control” means: (i) a person,
corporation, entity or group acquires, directly or indirectly, the beneficial
ownership of 40% or more of the issued and outstanding stock of the Company in a
single transaction or series of transactions, (ii) the Company is a party to a
merger, consolidation or similar transaction and following such transaction 40%
or more of the issued and outstanding securities of said party is beneficially
owned by a person, corporation, entity or group other than the Company or an
Affiliate of the

 

--------------------------------------------------------------------------------


 

Company, (iii) the Company sells or transfers all or substantially all of its
assets to any other persons or persons other than an Affiliate of the Company,
(iv) the shareholders of the Company approve a plan or proposal for the
liquidation or dissolution of the Company or (v) during any two-year period,
individuals who comprise a majority of the Board at the beginning of such
two-year period do not comprise a majority of the Board at the end of such
two-year period (such Board composition being referred to as a “Continuing
Majority”).

 

(d)                                 “Good Reason” means: the occurrence of a
Change of Control, accompanied by, or followed within the twelve-month period
after a Change in Control by: the assignment to the Employee of any duties
inconsistent with his status as President and Chief Operating Officer, or which
require travel significantly more time-consuming than that required at
commencement of this Agreement or, a material adverse alteration in the nature
or status of his responsibilities from those provided herein or the transfer of
a significant portion of such responsibilities to one or more third persons, or
a material diminution in the Employee’s compensation.

 

(e)                                  “Severance” means one half of one year (six
months) of the highest Base Salary that was paid to the Employee at any time
prior to termination by the Employee for Good Reason or prior to when the
Employee’s employment is terminated by the Company other than for “Cause”; and
the most recent Bonus paid to the Employee prior to termination by Employee for
Good Reason or prior to when the Employee’s employment is terminated by the
Company other than for “Cause.”  All Severance shall be paid bi-weekly in
accordance with Company payroll procedures, and any Bonus due shall be paid in a
lump sum within sixty (60) days of the date of Employee’s termination, in all
cases less applicable Employee payroll deductions.

 

(f)                                    “Severance Benefits” means the benefits
contemplated by Section 3.4 of this Agreement.

 

4.4.2                        Termination by Employee for Good Reason.  At the
election of the Employee for Good Reason, the Employee may terminate his
employment immediately upon written notice to the Company; provided, however,
that Employee must make such election to terminate his employment for Good
Reason within 90 days of the occurrence of such event that qualifies as Good
Reason under Section 4.4.1(d) of this Agreement. If during the Agreement Term
the Employee’s employment is terminated by the Employee for Good Reason, the
Employee shall be entitled to receive from the Company (i) Severance and the
Acceleration Payment immediately upon termination, (ii) Severance Benefits  and
(iii) a cash payment in an amount equal to the amount of any excise tax imposed
on Employee under Section 4999 of the Internal Revenue Code of 1986, as amended
(“Section 4999”), increased by the additional federal and state income taxes on
such amount, such that, after payment of this additional cash payment, the
Employee’s Severance, Acceleration Payment and Severance Benefits after federal
and state income taxes are equal to the amount that the Employee would have
received but for the imposition of the excise tax under Section 4999.

 

4.4.3                        Termination by Employee for other than Good
Reason.  Upon 90 days’ prior written notice, the Employee may terminate his
employment with the Company other than for Good Reason. If the Employee
voluntarily terminates his employment with the Company other than for Good
Reason, no further payment shall be due the Employee pursuant to Section 3 or 4
above (other than payments for accrued and unpaid Base Salary and expenses
incurred but not repaid to the Employee, in each case prior to such
termination).

 

4.5                                 Effect of Termination on Certain
Obligations. No termination of the employment of the Employee, whether voluntary
or involuntary, shall terminate, affect or impair any of the obligations or
rights of the parties set forth in Sections 4, 5, 6, 7 and 8 of this Agreement,
all of which obligations and rights shall survive any termination of employment
of the Employee hereunder.

 

--------------------------------------------------------------------------------


 

5.                                       Covenant Not to Disclose Confidential
Information.  During the Agreement Term, and for a period of two (2) years
thereafter, the Employee acknowledges that during the course of his affiliation
with the Company he has or will have access to and knowledge of certain
information and data which the Company considers confidential and/or proprietary
and the release of such information or data to unauthorized persons would be
extremely detrimental to the Company. As a consequence, the Employee hereby
agrees and acknowledges that he owes a duty to the Company not to disclose, and
agrees that without the prior written consent of the Company, at any time,
either during or after his employment with the Company, he will not communicate,
publish or disclose, to any person anywhere, or use, any Confidential
Information (as hereinafter defined), except as may be necessary or appropriate
to conduct his duties hereunder, provided the Employee is acting in good faith
and in the best interest of the Company. The Employee will use his best efforts
at all times to hold in confidence and to safeguard any Confidential Information
from falling into the hands of any unauthorized person and, in particular, will
not permit any Confidential Information to be read, duplicated or copied. The
Employee will return to the Company all Confidential Information in the
Employee’s possession or under the Employee’s control when the duties of the
Employee no longer require the Employee’s possession thereof, or whenever the
Company shall so request, and in any event will promptly return all such
Confidential Information if the Employee’s relationship with the Company is
terminated for any or no reason and will not retain any copies thereof. For
purposes hereof, the term “Confidential Information” shall mean any information
or data used by or belonging or relating to the Company whether communication is
verbal or in writing that is not known generally to the industry in which the
Company is or may be engaged, including without limitation, any and all trade
secrets, proprietary data and information relating to the Company’s business and
products, intellectual property, patents, or copyrightable works, price list,
customer lists, processes, procedures or standards, know-how, manuals, business
strategies, records, drawings, specifications, designs, financial information,
whether or not reduced to writing, or information or data which the Company
advises the Employee should be treated as Confidential Information.

 

6.                                       Covenant Not to Compete and
Non-Solicitation and Non-Disparagement. The Employee acknowledges that he, at
the expense of the Company, has been and will be specially trained in the
business of the Company, has established and will continue to establish
favorable relations with the customers, clients and accounts of the Company and
will have access to trade secrets of the Company. Therefore, in consideration of
such training and relations and to further protect trade secrets, directly or
indirectly, of the Company, the Employee agrees that during the term of his
employment by the Company, and for a period of one (1) year from and after the
voluntary or involuntary termination of such employment for any or no reason, he
will not, directly or indirectly, without the express written consent of the
Company:

 

(a)                                  own or have any interest in or act as an
officer, director, partner, principal, employee, agent, representative,
consultant or independent contractor of, or in any way assist in, any business
located in or doing business in the United States of America or Canada in any
area within one hundred (100) miles of any facility of the Company during the
term of the Employee’s employment,  by the Company which is engaged, directly or
indirectly, in (i) the solid waste processing, disposal and management business,
(ii) the utilization of recyclable materials business or (iii) any other
business the Company is engaged in or proposes to engage in on the date this
Agreement, or subsequently, at the date of termination of this Agreement,
including, without limitation, businesses in the nature of, or relating to,
waste reduction, the creation of power or fuels out of waste, landfill gas to
energy or gasification businesses (the businesses described in clauses (a)(i),
(ii) and (iii) are collectively referred to as the “Competitive

 

--------------------------------------------------------------------------------


 

Businesses”); provided, however, that notwithstanding the above, the Employee
may own, directly or indirectly, solely as an investment, securities of any such
person which are traded on any national securities exchange or NASDAQ if the
Employee (A) is not a controlling person of, or a member of a group which
controls, such person and (B) does not, directly or indirectly, own 5% or more
of any class of securities of such person;

 

(b)                                 solicit clients, customers (who are or were
customers of the Company, or were prospects to be customers of the Company,
within the twelve (12) months prior to termination) or accounts of the Company
for, on behalf of or otherwise related to any such Competitive Businesses or any
products related thereto; or

 

(c)                                  solicit, employ or in any manner influence
or encourage any person who is or shall be in the employ or service of the
Company to leave such employ or service.

 

Notwithstanding the foregoing, the terms of this covenant not to compete shall
be enforceable against Employee only to the extent that during Employee’s
employment the Company continues to pay Employee compensation equal to the
salary level set forth in Section 3.1 of this Agreement and after termination of
Employee’s employment the Company continues to pay Employee any and all
Severance Benefits, Severance  and the Acceleration Payment as required under
Section 4 of this Agreement. Furthermore, if any court determines that the
covenant not to compete, or any part thereof, is unenforceable because of the
duration of such provision or the geographic area or scope covered thereby, such
court shall have the power to reduce the duration, area or scope of such
provisions and, in its reduced form, such provision shall then be enforceable
and shall be enforced.

 

7.                                       Assignment of Inventions and Work. 
Employee hereby agrees to disclose in writing to Company any current, past or
future Inventions or copyrightable Works, which have been or are now or in the
future conceived, made, discovered, written or created by Employee, alone and/or
in combination with others, during Employee’s prior, current or future
employment, and that Employee will, voluntarily and without additional
consideration, assign all rights and title to such Inventions or Works to
Company.

 

8.                                       Specific Performance.  Recognizing that
irreparable damage will result to the Company in the event of the breach or
threatened breach of any of the foregoing covenants and assurances by the
Employee contained in Sections 5, 6 or 7 hereof, and that the Company’s remedies
at law for any such breach or threatened breach will be inadequate, the Company
and its successors and assigns, in addition to such other remedies which may be
available to them, shall be entitled to an injunction, including a mandatory
injunction, to be issued by any court of competent jurisdiction ordering
compliance with this Agreement or enjoining and restraining the Employee, and
each and every person, firm or company acting in concert or participation with
him, from the continuation of such breach.

 

9.                                       Potential Unenforceability of Any
Provision. The Employee acknowledges and agrees that he has had an opportunity
to seek advice of counsel in connection with this Agreement. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against the Employee, the provisions hereof shall be rendered void
only to the extent that such judicial determination finds such provisions
unenforceable, and such unenforceable provisions shall automatically be
reconstituted and became a part of this Agreement, effective as of the date
first written above, to the maximum extent in favor of the Company that is

 

--------------------------------------------------------------------------------


 

lawfully enforceable. A judicial determination that any provision of this
Agreement is unenforceable shall in no instance render the entire Agreement
unenforceable, but rather the Agreement will continue in full force and effect
absent any unenforceable provision to the maximum extent permitted by law.

 

10.                                 General Release.  Employee recognizes,
understands and agrees that the provision of this Agreement by the Company, and
its terms of employment, as well as its terms of Severance, Severance Benefits
and the Acceleration Payment are generous and extraordinary, and that in
consideration thereof, Employee agrees in this Agreement that in advance of and
as a condition to the receipt of such Severance Benefits, Severance and the
Acceleration Payment, if any, to execute a General Release as set forth hereto
as Exhibit 1.  Employee understands and agrees that no Severance Benefits,
Severance and the Acceleration Payment will be made to Employee unless Exhibit 1
has been executed by Employee, and all waiting periods provided for therein have
been exhausted or extinguished.

 

11.                                 Notice. Any notice or other communication
hereunder shall be in writing and shall be mailed or delivered to the respective
parties hereto as follows:

 

(a) If to the Company:

 

Casella Waste Systems, Inc.

25 Greens Hill Lane

Rutland, VT 05702

Attention: Vice President and General Counsel

 

(b) If to the Employee:

 

Paul Larkin

President and Chief Operating Officer

25 Greens Hill Lane

Rutland, VT 05702

 

The addresses of either party hereto above may be changed by written notice to
the other party.

 

12.                                 Amendment; Waiver. This Agreement may be
amended, modified, superseded, cancelled, renewed or extended and the terms of
covenants hereof may be waived, only by written instrument executed by the party
against whom such modification or waiver is sought to be enforced. The failure
of either party at any time or times to require performance of any provision
hereof shall in no manner affect the right at a later time to enforce the same.
No waiver by either party of the breach of any term or covenant contained in
this Agreement, whether by conduct or otherwise, in anyone or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant in this
Agreement.

 

13.                                 Benefit and Binding Effect. This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, but shall be personal to and not assignable by the Employee. The
obligations of the Company I hereunder are personal to the Employee or where
applicable to his spouse or estate, and shall be continued only so long as the
Employee shall be personally discharging his duties hereunder. The Company may
assign its rights, together with its obligations, to any corporation which is a
direct

 

--------------------------------------------------------------------------------


 

or indirect wholly-owned subsidiary of the Company; provided, however, that the
Company shall not be released from its obligations hereunder without the prior
written consent of the Employee, which consent shall not be unreasonably
withheld.

 

14.                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF VERMONT REGARDLESS OF THE LAWS THAT MIGHT
BE APPLICABLE UNDER PRINCIPLES OF CONFLICTS OF LAW.

 

15.                                 Counterparts. This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original but all such counterparts together shall
constitute one and the same instrument. Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

 

16.                                 Headings.  The headings in this Agreement
are for reference only and shall not affect the interpretation of this
Agreement.

 

17.                                 Entire Agreement. This Agreement constitutes
the entire understanding between the parties with respect to the subject matter
hereof, superseding all negotiations, prior discussions and preliminary
agreements. No subsequent modifications may be made to this Agreement except by
signed writing of the parties.

 

18.                                 AGREEMENT TO ARBITRATE

 

The undersigned parties agree that any disputes that may arise between them
(including but not limited to any controversies or claims arising out of or
relating to this Agreement or any alleged breach thereof, and any dispute over
the interpretation or scope of this arbitration clause) shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. No party
shall be entitled to punitive, consequential or treble damages.

 

ACKNOWLEDGMENT OF ARBITRATION PURSUANT TO 12 V.S.A. § 5651 et seq. THE PARTIES
HERETO ACKNOWLEDGE THAT THIS DOCUMENT CONTAINS AN AGREEMENT TO ARBITRATE. AFTER
SIGNING THIS DOCUMENT EACH PARTY UNDERSTANDS THAT HE WILL NOT BE ABLE TO BRING A
LAWSUIT CONCERNING ANY DISPUTE THAT MAY ARISE WHICH IS COVERED BY THIS
ARBITRATION AGREEMENT EXCEPT AS PROVIDED IN THIS PARAGRAPH OR UNLESS IT INVOLVES
A QUESTION OF CONSTITUTIONAL LAW OR CIVIL RIGHTS. INSTEAD EACH PARTY HAS AGREED
TO SUBMIT ANY SUCH DISPUTE TO AN IMPARTIAL ARBITRATOR.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
and Acknowledgement of Arbitration pursuant to 12 V .S.A. § 5651 et seq. as of
the dates written below:

 

 

 

 

PAUL LARKIN

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

/s/ David L. Schmitt

 

/s/ Paul Larkin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

1/22/08

 

Date:

22 Jan 08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASELLA WASTE SYSTEMS, INC.

 

 

 

 

 

 

 

Witness:

/s/  David L. Schmitt

 

By:

/s/ John W. Casella

 

 

 

 

 

 

 

 

Date:

1/22/08

 

Name:

John W. Casella

 

 

 

 

 

 

 

 

 

 

 

Date:

Jan 22 2008

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

GENERAL RELEASE

 


A)                          ANY SEVERANCE, ACCELERATED PAYMENT OR SEVERANCE
BENEFITS PAID HEREUNDER ARE IN FULL SETTLEMENT OF ANY AND ALL CLAIMS EMPLOYEE
MAY ASSERT AGAINST THE COMPANY AND ITS AFFILIATES FOR ANY REASON.


 


B)                         IN CONSIDERATION OF THE PROVISION OF THE SEVERANCE,
SEVERANCE BENEFITS AND THE ACCELERATED PAYMENT DESCRIBED IN THE AGREEMENT, AND
EMPLOYEE’S EMPLOYMENT AND COMPENSATION PAID TO EMPLOYEE BY COMPANY PRIOR TO
TERMINATION, WHICH THE EMPLOYEE ACKNOWLEDGES HE WOULD NOT OTHERWISE BE ENTITLED
TO RECEIVE, THE EMPLOYEE HEREBY AGREES AT THE TIME OF TERMINATION AND PRIOR TO
THE RECEIPT OF SEVERANCE, SEVERANCE BENEFITS AND THE ACCELERATED PAYMENT, TO
FULLY, FOREVER, IRREVOCABLY AND UNCONDITIONALLY RELEASE, REMISE AND DISCHARGE
THE COMPANY, ITS AFFILIATES AND SUBSIDIARIES, INCLUDING ALL PREDECESSORS AND
SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, TRUSTEES, EMPLOYEES, INSURERS, AGENTS
AND ATTORNEYS, PAST AND PRESENT (HEREINAFTER COLLECTIVELY “RELEASED PARTIES”),
FROM ANY AND ALL CLAIMS, DEMANDS, LIENS, AGREEMENTS, CONTRACTS, COVENANTS,
ACTIONS, SUITS, CAUSES OF ACTION, OBLIGATIONS, CONTROVERSIES, DEBTS, ATTORNEYS’
FEES, COSTS, EXPENSES, DAMAGES, JUDGMENTS, ORDERS AND LIABILITIES, OF WHATEVER
KIND OR NATURE, DIRECT OR INDIRECT, IN LAW, EQUITY OR OTHERWISE, WHETHER NOW
KNOWN OR UNKNOWN, VESTED OR CONTINGENT, SUSPECTED OR UNSUSPECTED, WHICH THE
EMPLOYEE MAY HAVE AGAINST THE RELEASED PARTIES FOR ANY REASON, INCLUDING BUT NOT
LIMITED TO ANY CLAIMS ARISING OUT OF THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY OR
ITS AFFILIATES OR SUBSIDIARIES, THE TERMINATION THEREOF, ANY CLAIMS FOR RELIEF
OR CAUSES OF ACTION UNDER FEDERAL, STATE OR LOCAL STATUTE, ORDINANCE OR
REGULATION DEALING IN ANY RESPECT WITH EMPLOYMENT AND/OR DISCRIMINATION IN
EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, 29 U.S.C. § 621 ET SEQ., TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
42 U.S.C. §2000E ET SEQ., THE AMERICANS WITH DISABILITIES ACT OF 1990, 42
U.S.C., §12101 ET SEQ., ALL AS AMENDED; ALL CLAIMS ARISING OUT OF THE FAIR
CREDIT REPORTING ACT, 15 U.S.C. §1681 ET SEQ.; THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT, 29 U.S.C § 2101 ET SEQ.; THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974 (“ERISA”), 29 U.S.C. §1001 ET SEQ., ALL AS AMENDED,
ALL COMMON LAW CLAIMS INCLUDING, BUT NOT LIMITED TO, ACTIONS IN TORT, DEFAMATION
AND BREACH OF CONTRACT, AND ANY CLAIM OR DAMAGE ARISING OUT OF THE EXECUTIVE’S
EMPLOYMENT WITH OR SEPARATION FROM THE COMPANY (INCLUDING ALL CLAIMS FOR
RETALIATION) UNDER ANY COMMON LAW THEORY OR ANY FEDERAL, STATE OR LOCAL STATUTE
OR ORDINANCE NOT EXPRESSLY REFERENCED ABOVE; PROVIDED, HOWEVER, THAT NOTHING IN
THIS AGREEMENT PREVENTS THE EMPLOYEE FROM FILING, COOPERATING WITH, OR
PARTICIPATING IN ANY PROCEEDING BEFORE THE EEOC OR STATE FAIR EMPLOYMENT
PRACTICES AGENCY (EXCEPT THAT THE EMPLOYEE ACKNOWLEDGES THAT HE MAY NOT BE ABLE
TO RECOVER ANY MONETARY BENEFITS IN CONNECTION WITH ANY SUCH CLAIM, CHARGE OR
PROCEEDING).


 


C)                          THE EMPLOYEE EXPRESSLY ACKNOWLEDGES AND RECITES THAT
HE:  (A) ENTERED INTO THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY; (B)  HAS
READ AND UNDERSTANDS THIS GENERAL RELEASE IN ITS ENTIRETY; (C) HAS BEEN ADVISED
ORALLY AND IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY WITH RESPECT
TO THIS GENERAL RELEASE BEFORE SIGNING IT; (D) HAS OR HAS NOT  SOUGHT COUNSEL OF
ANY ATTORNEY IN EMPLOYEE’S SOLE DISCRETION, AND (E) HAS NOT BEEN FORCED TO SIGN
THIS GENERAL RELEASE BY ANY EMPLOYEE OR AGENT OF THE COMPANY.


 


D)                         THE EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT THE COMPANY
HAS OFFERED THE EMPLOYEE TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER THIS GENERAL
RELEASE (THE “CONSIDERATION PERIOD”).  FOR A PERIOD OF SEVEN (7) DAYS FROM THE
DATE OF THE EXECUTION OF THIS GENERAL RELEASE, THE EMPLOYEE HAS THE RIGHT

 

--------------------------------------------------------------------------------


 


TO REVOKE THIS, AND FOR PURPOSES OF THIS AGREEMENT, THIS PERIOD IS DEFINED AS
THE “REVOCATION PERIOD.”  THE PARTIES AGREE THAT THIS GENERAL RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN (7) DAY REVOCATION PERIOD HAS
EXPIRED.  THE EXECUTED GENERAL RELEASE SHALL BE EFFECTIVE TO COMMENCE THE
REVOCATION PERIOD, AND ANY NOTICE OF REVOCATION OF THIS GENERAL RELEASE SHALL BE
EFFECTIVE WHEN HAND DELIVERED OR WHEN SENT BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO GERALD GORMLEY, VICE PRESIDENT OF HUMAN RESOURCES, 25
GREENS HILL LANE, RUTLAND, VT  05701.  EMPLOYEE FURTHER AGREES AND ACKNOWLEDGES
THAT THE OFFER BY THE COMPANY OF THIS GENERAL RELEASE AND ITS TERMS IS EXTENDED
TO THE EMPLOYEE AND REMAINS IN EFFECT ONLY FOR THE DURATION OF THE CONSIDERATION
PERIOD.


 


E)                         THE EMPLOYEE UNDERSTANDS AND AGREES THAT BY ENTERING
INTO THIS GENERAL RELEASE HE IS WAIVING ANY AND ALL RIGHTS OR CLAIMS HE MIGHT
HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED BY THE OLDER
WORKERS BENEFIT PROTECTION ACT, AND THAT HE HAS RECEIVED CONSIDERATION BEYOND
THAT TO WHICH HE WAS PREVIOUSLY ENTITLED.


 


F)                           THE EMPLOYEE EXPRESSLY AGREES THAT HE DOES NOT HAVE
ANY RIGHTS TO REINSTATEMENT WITH THE COMPANY AND EXPRESSLY FOREVER RELEASES AND
DISCHARGES THE COMPANY FROM ANY OBLIGATION TO EMPLOY HIM IN ANY CAPACITY.


 


G)                        THE EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN OR WILL BE
REIMBURSED BY THE COMPANY FOR ALL BUSINESS EXPENSES, INCLUDING RELOCATION COSTS,
IF ANY, INCURRED IN CONJUNCTION WITH THE PERFORMANCE OF HIS EMPLOYMENT AND THAT
NO OTHER REIMBURSEMENTS ARE OWED TO THE EMPLOYEE. THE EMPLOYEE FURTHER
ACKNOWLEDGES THAT HE HAS RECEIVED PAYMENT IN FULL FOR ALL SERVICES RENDERED IN
CONJUNCTION WITH HIS EMPLOYMENT BY THE COMPANY, AND THAT NO OTHER SEVERANCE,
ACCELERATED PAYMENT OR SEVERANCE BENEFITS ARE OWED TO HIM, EXCEPT AS SET FORTH
IN THIS GENERAL RELEASE OR IN ONE OR MORE OF THE OTHER AGREEMENTS REFERRED TO IN
THIS RELEASE.


 


H)                        EMPLOYEE HAS FULLY REVIEWED THE TERMS OF THIS
AGREEMENT, ACKNOWLEDGES THAT HE UNDERSTANDS THE TERMS OF THIS AGREEMENT AND
STATES THAT HE IS ENTERING INTO THIS AGREEMENT KNOWINGLY, VOLUNTARILY AND,
SUBJECT TO SECTION 2.1 OF THIS AGREEMENT, IN FULL SETTLEMENT OF ALL CLAIMS THAT
HE MAY HAVE AS A RESULT OF HIS EMPLOYMENT WITH OR SEPARATION OF EMPLOYMENT FROM
THE COMPANY.


 

i)                            Employee further agrees that, subject to
reasonable compensation by the Company for his time and reimbursement by the
Company of reasonable out-of-pocket costs and expenses, Employee will cooperate
with the Company and its counsel to the extent reasonable with respect to any
matter (including litigation, investigation or governmental proceeding) which
relates to matters with which Employee was involved during the term of
employment with the Company.  Such cooperation shall include, to the extent
reasonable, appearing from time to time at the offices of the Company or the
Company’s counsel for conferences and interviews and in general providing the
officers of the Company and its counsel with the full benefit of Employee’s
knowledge with respect to any such matter.  Employee agrees to render such
cooperation in a timely fashion and at such times as may be reasonable and
mutually agreeable to the parties concerned.

 

--------------------------------------------------------------------------------


 

 

 

PAUL LARKIN

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASELLA WASTE SYSTEMS, INC.

 

 

 

 

 

 

 

Witness:

 

 

By:

 

 

 

 

 

 

 

 

 

Date:

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------